DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach an illumination system, configured to provide an illumination light beam, comprising: a first excitation light source, a second excitation light source, and a first diffusion element, wherein
the first excitation light source is configured to emit a first excitation light beam, the second excitation light source is configured to emit a second excitation light beam, and the first excitation light beam and the second excitation light beam have different colors; and
the first diffusion element is disposed on transmission paths of the first excitation light beam and the second excitation light beam, the first diffusion element comprises a first diffusion region and a second diffusion region having different diffusion degrees, wherein at least one of the first excitation light beam and the second excitation light beam sequentially passes through the first diffusion region and the
second diffusion region, and the illumination light beam comprises the first excitation light beam and the second excitation light beam, and 

wherein a first shortest distance is between the first diffusion region and a central axis of the first diffusion element in a radial direction, a second shortest distance is between the second diffusion region and the central axis of the first diffusion element in the radial direction, and the first shortest distance is different from the second shortest distance.
or
the at least one of the first excitation light beam and the second excitation light beam is incident to the first diffusion region from a first surface of the first diffusion element, and  s incident to the second diffusion region from a second surface
of the first diffusion element, and the first surface is opposite to the second surface.
Or
the at least one of the first excitation light beam and the second excitation light beam passes through the first diffusion region from a first end of the first diffusion element, and passes through the second diffusion region from a second end of the first diffusion element, and the first end and the second end are respectively located on two opposite sides of a central axis of the first diffusion element.
or
the illumination system further comprises a second diffusion element, wherein the second diffusion element is disposed on the transmission paths of the first excitation light beam and the second excitation light beam from the first diffusion
element.
	or
the first excitation light beam is incident to the first diffusion region from a first surface of the first diffusion element, the second excitation light beam is incident to
the first diffusion region or the second diffusion region from a second surface of the first diffusion element, and the first surface is opposite to the second surface.
	or
the first excitation light beam and the second excitation light beam are obliquely incident with respect to the first diffusion element.
	Or
the illumination system further comprises two focusing lenses, wherein one of the two focusing lenses is located on the transmission path of the first excitation light beam and is disposed between the first excitation light source and the first diffusion element, and the other one of the two focusing lenses is located on the transmission path of the second excitation light beam and is disposed between the second excitation light
source and the first diffusion element, and the first diffusion region or the second diffusion region of the first diffusion element is disposed at a focal position of the two focusing lenses.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd